 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  152Teamsters Local Union No. 71 a/w International Broth-erhood of Teamsters, AFLŒCIO and Communica-tions Workers of America, AFLŒCIO.  Case 11ŒCAŒ17290 May 18, 2000 DECISION AND ORDER BY MEMBERS Fox, LIEBMAN, AND HURTGEN  On December 5, 1997, Administrative Law Judge George Carson II issued the attached decision.  The Re-spondent filed exceptions and a supporting brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and brief and has decided to affirm the judge™s rulings, findings, and conclusions as modified,1 and to adopt the recommended Order as modi-fied.2 The judge found, inter alia, that the Respondent™s fail-ure to bargain over the layoff of employee Betty Smith violated Section 8(a)(5) and (1) of the Act.  The Respon-dent contends that it was privileged to lay off Smith uni-laterally under the terms of the contract, specifically arti-cle 6, section 2.3  Contrary to our dissenting colleague, we find no merit in this contention.                                                                                                                                                        1 We note that on January 15, 1999, subsequent to the judge™s deci-sion in the instant case, the parties entered into an informal settlement agreement in Case 11ŒCAŒ16927, whereby the Respondent agreed to recognize the CWA as the collective-bargaining representative of its clerical and maintenance employees, and the parties agreed to be bound by the collective-bargaining agreement executed on January 12, 1996.  On March 18, 1999, the Board granted the Respondent™s request to withdraw Case 11ŒCAŒ16927, and the complaint was dismissed.  In light of the fact that the Respondent agreed to recognize the CWA as the collective-bargaining representative and be bound by the collective-bargaining agreement, we agree with the judge that the Respondent™s failure to process the Smith grievance and respond to the CWA™s in-formation request constituted violations of Sec. 8(a)(5) of the Act. 2 We shall modify the judge™s recommended Order in accordance with our decision in Indian Hills Care Center, 321 NLRB 144 (1996), as modified in Excel Container, Inc., 325 NLRB 17 (1997). 3 The provision reads: Article 6  Seniority Section 2-Layoff and Recall Where there is a reduction in the work force, the junior most employee(s) in the office clerical classification will be laid off first. Any employee being laid off due to slack business shall be laid off at 2400 hours on Friday and shall be given notice in writing with a copy to the Union. Employees must be laid off at the end of their workweek.   All regular employees called to work shall receive a minimum guarantee of eight (8) hours™ pay at the regular rate of pay. Any recall from layoff, including extra work, shall be in reverse order of the layoff.  When an employee is recalled to regular work, the Employer shall notify the employee by certified mail sent to the last address given to the Employer by the employee, with a copy to the Union.  If the employee fails to report within fourteen (14) days from the receipt of such recall notice, the employee shall forfeit all seniority rights under the Agreement, unless additional time to re-port is granted, in writing by the Employer. Employees shall not be laid off or recalled while respecting an authorized picket line; however, upon removal of the picket line; the weekly guarantee shall not apply during the current work-week. The record establishes that on October 4, 1996, the Re-spondent presented Smith, its junior clerical employee, with a letter advising her that she was being laid off ef-fective close of business that day.  According to the let-ter, Smith™s layoff was necessitated by a reduction in work and a need to reduce operating costs.  A copy of the letter was sent to the CWA. The judge found, and we agree, that the contract does not grant the Respondent the privilege of unilaterally deciding to lay off employees.  In this regard, the judge found that the contract clause on which the Respondent relied for its claim of a right to act unilaterally addressed ﬁonly the order of succession of layoffs, i.e., employees are to be laid off by seniority, not by qualifications, at-tendance, or management discretion.ﬂ  It did not, he found, give the Respondent the right to decide unilater-ally that any economic problems should be dealt with by laying off employees rather than taking other measures.   The judge™s finding is a correct application of the Board™s rule that contract language will not privilege an employer to make unilateral changes in terms and condi-tions of employment unless a ﬁclear and unmistakableﬂ waiver of the Union™s right to bargain over such matters is manifested in that language.  Contrary to our dissent-ing colleague, we adhere to that standard, which has been upheld by the Supreme Court.  Metropolitan Edison Co. v. NLRB, 460 U.S. 693, 708 (1983).  See Exxon Research & Engineering Co., 317 NLRB 675 (1995), enf. denied on other grounds 89 F.3d 228 (5th Cir. 1996).  To meet the ﬁclear and unmistakableﬂ standard, the contract lan-guage must be specific, or it must be shown that the mat-ter sought to be waived was fully discussed and con-sciously explored, and that the waiving party consciously relinquished its interest in the matter.  Johnson-Bateman Co., 295 NLRB 180, 185 (1989). Applying the clear and unmistakable waiver standard here, we find, like the judge, that the contractual lan-guage at issue does not expressly give the Respondent the right to lay off employees unilaterally.  Rather, the contract language merely provides for the succession of layoffs and the manner in which those layoffs will be implemented should they become necessary.  As noted by the judge, the issue of who would be laid off, and in what order, is separate from the issue of whether an em-ployer must resort to layoffs in the face of alleged eco-nomic problems.  Consequently, the Respondent has an obligation to bargain with the Union over that subject. Moreover, we find that even under the ﬁcontract cov-erageﬂ theory as elucidated by the court of appeals in NLRB v. Postal Service, 8 F.3d 832 (D.C. Cir. 1993),4 the Respondent was not privileged by the contract to act uni- 4 In his dissent in Dorsey Trailers, Inc., 327 NLRB 835 (1999), on which Member Hurtgen relies here, he endorsed the analysis of the D.C. Circuit in Postal Service. 331 NLRB No. 18  TEAMSTERS LOCAL 71 153laterally with respect to the layoff decision.  The court 
merely held that if there was contract language that ﬁre-
solvesﬂ an ﬁissue,ﬂ then the 
parties™ bargain reflected in 
that language would govern.  Id. at 838, quoting 
UMWA 
1974 Pension Trust v. Pittston Co
., 984 F.2d 469, 479 
(D.C. Cir. 1993), cert. denied 509 U.S. 924 (1993).  The 
court found that the issue wh
ether the postal service was 
free unilaterally to reduce retail window service hours 
and certain Sunday work (reductions which essentially 
affected only ﬁpart-time fl
exibleﬂ (PTF) employees) was 
resolved by the combination 
of a number of contract 
clauses, including clauses that
 gave the postal service the 
ﬁexclusive rightﬂ to ﬁtransfer and assign employees,ﬂ that 
guaranteed only a specified minimum of hours per week 
for PTF employees (minimum standards which were not 
breached by the service reductions), and provided that, 
when staffing was reduced, the postal service would ﬁto 
the extent possible minimize 
the effect on full-time posi-
tions by reducing part-time flexible hours.ﬂ  Id. at 837Œ
838.  By contrast, as explained above, all that the lan-
guage resolved here was the manner in which employees 
would be laid off if there were to be layoffs.  It did not 
resolve the issue whether the problems that induced the 
layoffs should have been met by layoffs in the first in-
stance. Accordingly, we find that the Respondent violated 
Section 8(a)(5) and (1) by unilaterally laying off Smith 
without bargaining with the CWA.
5 ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge and 
orders that the Respondent, Teamsters Local Union No. 
71 a/w International Brotherhood of Teamsters, AFLŒ
CIO, Charlotte, North Carolina, its officers, agents, suc-
cessors, and assigns, shall take the action set forth in the 
Order as modified. 
Substitute the following for paragraph 2(d).   
ﬁ(d) Within 14 days after service by the Region, post at 
its union office in Charlotte, North Carolina, copies of 
the attached notice marked ﬁAppendix.ﬂ
21  Copies of the 
notice, on forms provided by the Regional Director for 
Region 11, after being signed by the Respondent™s au-
thorized representative, sha
ll be posted by the Respon-
dent immediately on receipt and maintained for 60 con-
secutive days in conspicuous places including all places 
where notices to employees 
are customarily posted.  
Reasonable steps shall be taken by the Respondent to 
ensure that the notices are not altered, defaced, or cov-
                                                          
                                                           
5 In reaching this conclusion, the judge cited, inter alia, 
Lapeer 
Foundry & Machine, 
289 NLRB 952 (1988).  To the extent that 
Lapeer relies on Otis Elevator Co.
, 269 NLRB 891 (1984), which the Board 
overruled in 
Dubuque Packing Co.
, 303 NLRB 386 (1991), enfd. in 
pertinent part 1 F.3d 24 (D.C. Cir. 1993), cert. granted 511 U.S. 1016 
(1994), cert. dismissed 511 U.S. 1138 (1994), enfd. mem. 38 F.3d 609 
(D.C. Cir. 1994), we disavow the judge™s reliance on 
Lapeer.  See 
Holmes & Narver
, 309 NLRB 146, 147 fn. 3 (1992). 
ered by any other material.  
In the event that, during the 
pendency of these proceedings, the Respondent has gone 
out of business or closed the facility involved in these 
proceedings, the Respondent 
shall duplicate and mail, at 
its own expense, a copy of the notice to all current em-
ployees and former employees employed by the Respon-
dent at any time since October 4, 1996.ﬂ 
 MEMBER HURTGEN, dissenting in part. 
My colleagues find that the layoff of Smith was done 
unilaterally and thus in violat
ion of Section 8(a)(5).  The 
Respondent defends that it 
is privileged to accomplish 
such a layoff. 
I agree with the Respondent. 
 The contract covers the 
dispute in this case.  The dispute is about the 
layoff
 of an 
employee.  article 6, section 2 is a provision expressly 
dealing with ﬁ
Layoff
 and Recall.ﬂ (Emphasis added.)
1  Since the contract covers the instant dispute, our task is 
to interpret that contract. 
The contract provides that where there is to be a layoff, 
the Respondent has three obligations: (1) to lay off by 

seniority; (2) to lay off at 2400 hours on Friday; and (3) 
to give written notice to the employee and to the Union. 
Thus, the parties have set forth the obligations of the 
Respondent in a layoff situation.  These obligations were 

clear and specific.  The issue is whether the parties in-
tended yet another obligation, viz, to bargain about the 
layoff before it occurred.  I would not find such an inten-
tion by omission.  The parties explicitly dealt with the 
subject matter of layoffs.  In my view, it is reasonable to 

conclude that they would list 
all
 of the obligations atten-
dant to that topic, not just some of them.  In the circum-
stances of this case, I would not supply an obligation that 
is missing. 
My colleagues start from th
e premise that there is a 
statutory right to bargain, an
d they then reason that con-tractual silence means that the 
right has not been waived.  
I disagree.  Where, as here, the contract covers the sub-
ject matter (here, layoffs), the parties 
have bargained
 about the subject.2  Our task is simply to ascertain their 
mutual intentions.  That is what I have done here. 
I do not agree that 
Metropolitan Edison Co. v. NLRB
, 460 U.S. 693 (1983), requires a different result.  
Metro-politan Edison
 dealt with the issu
e of whether a union had waived an employee™s statutory right to be free from 
individual discrimination.  The Court held that any such 
waiver had to be clear and unmistakable.  By contrast, 
the instant case involves a union and an employer who 
 1 The provision reads: 
Article 6 Seniority 
Section 2ŒLayoff and Recall
 Where there is a reduction in the 
work force, the junior most 
employee(s) in the office clerical cl
assification will be laid off first. 
Any employee being laid off due to slack business shall be laid 
off at 2400 hours on Friday and shall be given notice in writing 
with a copy to the Union. 
2 See my dissent in 
Dorsey Trailers, Inc.
, 327 NLRB 835 (1999). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD   154have bargained to an agreement about terms and condi-
tions of employment.  The task is simply to interpret that 
agreement. 
I also note that the approach taken by my colleagues 
can lead to inconsistent results as between the Board 

under Section 8(a)(5) and courts/arbitrators under Sec-
tion 301.  In my view, where there is a contract covering 
the subject matter, all tribunals should seek to interpret 
and carry out that agreement. 
Accordingly, I find that the Respondent was acting 
lawfully in deciding to lay off Smith. 
APPENDIX 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 WE WILL NOT lay off employees without first giving 
notice and affording the opportunity to bargain in good 
faith over the decision and 
its effects to the Communica-
tions Workers of America, AFLŒCIO as your exclusive 
bargaining representative in the following unit: 
 All clerical and maintenance employees employed by 
us at our Charlotte, North Carolina, facility; but exclud-
ing business agents, guards, and supervisors as defined 
in the Act. 
 WE WILL NOT refuse to bargain with the Communi-
cations Workers of America, AFLŒCIO as your exclu-
sive bargaining representative by refusing to process 
grievances and by refusing to furnish the Union with 
relevant and necessary information. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL, within 14 days from the date of the 
Board™s Order, offer Betty Smith full reinstatement to 

her former job or, if that job no longer exists, to a sub-
stantially equivalent position, without prejudice to her 
seniority or any other rights or privileges previously en-

joyed.  
WE WILL make Betty Smith whole for any loss of 
earnings and other benefits resulting from her unilateral 
layoff, less any net interim earnings, plus interest. 
 TEAMSTERS LOCAL UNION NO. 71 A/W 
INTERNATIONAL BROTHERHOOD OF 
TEAMSTERS, AFLŒCIO 
Jasper C. Brown Jr., Esq.,
 for the General Counsel. 
James F. Wallington, Esq.,
 for the Respondent. 
Robert N. McNeely,
 for the Charging Party. 
 DECISION STATEMENT OF THE CASE 
GEORGE CARSON II, Administrative Law Judge.  This 
case was tried in Charlotte, No
rth Carolina, on October 9 and 
10, 1997.  The charge was filed December 5, 1996,
1 and amended on March 10, 1997.  The complaint was issued on 
March 1, 1997.  The complaint alleges violation of Section 
8(a)(1), (3), (4), and (5) of 
the National Labor Relations Act 
(the Act) as a result of the layo
ff of an employee, and violations 
of Section 8(a)(5) of the Act as a result of the refusal to process 

a grievance and to provide re
quested information.  Respon-
dent™s timely answer denies 
all violations of the Act. 
On the entire record, including my observation of the de-
meanor of the witnesses, and after considering the oral argu-
ment made by the General Coun
sel and the brief filed by the 
Respondent, I make the following 
FINDINGS OF FACT 
I.  JURISDICTION 
The Respondent, a labor organizat
ion, is an unincorporated 
association engaged in the busin
ess of representing employees 
in bargaining with employers with
 respect to wages, hours, and 
other terms and conditions of employment of the employees 
that it represents from its offices
 in Charlotte, North Carolina, 
where it annually collects and receives dues and initiation fees 
in excess of $50,000, and annually remits from its Charlotte, 
North Carolina office to its international headquarters, located 
outside the State of North Caroli
na, dues and initiation fees in 
excess of $50,000.  The Respondent admits, and I find and 
conclude, that it is an employer engaged in commerce within 
the meaning of Section 2(2), (6), and (7) of the Act. 
The Respondent admits, and I 
find and conclude, that Com-munications Workers of America, AFLŒCIO (the Union) is a 
labor organization within the m
eaning of Section 2(5) of the 
Act. 
II.  ALLEGED UNFAIR LABOR PRACTICES 
A.  The Prior Case and Preliminary Observations 
The Respondent, Teamsters Local 
71 is the employer of sev-
eral business agents, clerical employees, and a maintenance 

employee at its Charlotte, North Carolina, office.  In October 
1995 the members of Teamsters Local 71 elected Tony Ford as 
president of the Local.  Ford and his slate of officers assumed 
their positions on January 13, 1996.  On December 15, 1995, 
Sam Carter, who was then president of Local 71, on a showing 
of interest as reflected by 
signed authorization cards, recog-
nized the Union as a collective-bargaining representative of 

Local 71™s clerical and maintenan
ce employees.  On January 12 
the Union and Local 71, by Carter, executed a collective-
bargaining agreement. 
After Ford assumed office, he repudiated the collective-
bargaining agreement that Carter had executed on behalf of 
Local 71.  The Union filed a char
ge with the Board.  On August 
14, Administrative Law Judge 
William N. Cates issued his 
recommended Order in Teamsters Local Union No. 71 a/w 
International Brotherhood of Teamsters, AFLŒCIO, Case 11Œ
CAŒ16927, which directs Responde
nt to cease repudiating its 
collective-bargaining agreement and to honor the terms and 
conditions of the agreement.  Respondent filed exceptions to 
                                                          
 1 All dates are 1996 unless otherwise indicated. 
 TEAMSTERS LOCAL 71 155that decision and recommended Order.  That case is presently 
pending before the Board.  Judge
 Cates found, contrary to the 
arguments of Respondent, that 
the Union ﬁpresented a valid 
showing of interestﬂ on December 15 and that Carter ﬁhad ac-
tual authority to negotiate, negotiated, and on January 12, 1996, 
executed a collective-bargaining agreementﬂ covering the unit 
employees. 
Betty Smith, one of Respondent™s
 clerical employees, was 
instrumental in obtaining the si
gned authorization cards that were the predicate to Respondent™s recognition of the Union on 

December 15, 1995.  She had also obtained a copy of a clerical 
collective-bargaining agreement from Teamsters Local 61, 
where she had previously been employed, and, thereafter, was 
involved in the negotiation of the contract that Carter executed.  
Smith testified at the hearing before Judge Cates on July 25.  
She was the only unit employee to do so.  Smith was laid off on 
October 4. 
The complaint alleges that Smith™s layoff violated Section 
8(a)(1), (3), (4), and (5) of th
e Act.  The complaint contains no 
independent 8(a)(1) allegations.  Critical to any finding of dis-

crimination against Smith in violation of Section 8(a)(3) of the 
Act, is a finding of animus to
wards employees who engage in 
Section 7 activity because of their 
involvement in that activity.  
In the instant case, the Genera
l Counsel sought to establish animus through two witnesses, Ted Mulles and Ted Russell, 

both of whom had supported Ford in his election campaign, and 
both of whom now are disaffect
ed.  Mulles filed charges 
against Ford after he learned in July 1996 that Ford was work-
ing relatives, rather than members, in a movie produced by the 
Teamsters.  In June 1997 Russell
 was dismissed as a business 
agent after it was discovered that he intended to run for election 
against Ford.  Respondent argues 
that my credib
ility determina-
tion take their current bias into
 account, and I have done so.  
Although their testimony tended 
to be self-serving regarding their personal situations, I found their testimony generally 
credible with regard to the issues before me.  I note that both 

witnesses had difficulty recallin
g specific dates and whether 
certain remarks were made by 
Ford or Office Manager Paul 
Norris.  Mulles testified to several discussions regarding ﬁget-
ting rid of Betty Smith,ﬂ but neve
r testified to a conversation in 
which the reason for this intention was stated.  Russell testified 
that ﬁit was a priority to get rid of Betty Smith.ﬂ Several times 
he asserted that Ford and Norris ﬁfelt bitterﬂ towards Smith, but 
he did not attribute a specific statement to either Ford or Norris 
to support his conclusion as to why they felt bitter.  As dis-
cussed, I do not credit certain aspects of the testimony of Nor-
ris.  Ford did not deny that ce
rtain remarks were made in con-
versations in which Mulles 
and Russell had participated. 
B.  Facts 
Smith, as noted above, was instrumental in obtaining the au-
thorization cards and was invol
ved in the negotiation of the 
contract with Carter.  Additionally, Smith had ﬁmade no secretﬂ 
of her support for incumbent President Carter and her opposi-
tion to Ford in the internal union election.  Carter hired Jimmy 
Wright, who retired as secretary-treasurer of Local 71 in 1990 
to prepare various campaign materials.  Wright, in the prior 

proceeding, denied that he was Carter™s campaign manager, but 
acknowledged the preparation and mailing of campaign materi-

als on behalf of Carter.  Smith acknowledges, on one occasion, 
assisting Wright by stuffing Ca
rter campaign materials into 
envelopes that were to be mailed to prospective voters. 
Ford and Norris began discussing getting rid of Smith ﬁthe minute . . . [the Ford administra
tion] took office.ﬂ  In a conver-
sation at which newly appoint
ed Business Agent Russell was 
present, Ford or Norris stated that ﬁBetty [Smith] was the eyes 

and the ears inside the office for Sam Carter.ﬂ
2  In referring to 
the contract, Norris stated, ﬁ[T]his is Sam Carter™s writing and 
he™s the one that did it.ﬂ  In 
a conversation among Mulles, Ford, 
and Norris, there was discussi
on regarding who had been in-
volved with writing the contract, and the names of Smith, 
Wright, and Carter were all me
ntioned.  Ford expressed his 
opinion that the contract was not le
gal, that Carter did not have the authority to sign it.  In 
a later conversation, at which 
Mulles, Norris, and Ford were pres
ent, Ford stated that he did 
not feel that he could terminate Smith because of the contract, 
which requires just cause for termination.  Despite this, Ford 
continued to express his desire to ﬁget rid ofﬂ Smith.  When 
Smith discovered that dues for 
the Union were not being de-
ducted by Respondent, she confronted Ford.  Ford told her that 
he had no problem with the contract, ﬁwe had the right to a 
contract, and that the problem
 was with who signed it.ﬂ
3  Smith 
suggested that, if the problem was Carter™s signature that Ford could sign a new contract.  Ford
 advised that the matter had 
been turned over to Respondent™s attorneys.
4  Following the election in October 1995 Carter had assigned 
Smith additional duties, directing that recording secretary and 
bookkeeper Linda Green train Smith in all aspects of the 
TITAN computer and bookkeeping.
5  Carter instructed Smith to 
change the password on TITAN so Green ﬁcould not run a 
mailing list to take out of the office.ﬂ
6  Green had supported 
Ford in the campaign. 
Ford™s election victory was challenged by Carter.  The inter-
national union directed that a rerun election be held.  This was 

conducted on February 25.
7  Ford again won.  Carter again filed 
internal charges; Ford filed countercharges. 
On March 15, officials of Respondent, including Ford and 
Green, who was a member of the executive board, were sched-
uled to attend a joint council 
meeting which would take them 
out of the office.  On the evening of March 14, Ford called 

member Mulles and requested that he ﬁkeep an eye on Smith to 
make sure she did not . . . take anything from Green™s desk.ﬂ
8 In April or May, in his office, Ford stated to Russell that he 
intended to lay off Smith ﬁon Friday.ﬂ  A few minutes later, 
Norris came into Ford™s office and stated to Ford that Respon-
dent™s attorney had cautioned against laying off Smith.  Norris 
reported, ﬁ[I]t™s too early . . . it would look political if we laid 
her off this soon.ﬂ
9  Smith was not laid off 
at that time.  About a 
month before Smith was laid off, Ford asked Norris, ﬁCan we support the numbers to lay her 
off?ﬂ Norris said ﬁYes.ﬂ 
                                                          
 2 Neither Norris nor Ford was asked about this comment. There is no 
denial that it was made. 
3 Counsel for Respondent represented that Respondent was follow-
ing the contract regarding 
employee economic benefits. 
4 Smith testified to this conversation in the prior case. The parties 
agreed that I take notice of th
e record in that proceeding. 
5 The TITAN is the International union™s computer system for book-
keeping. 
6 The foregoing is reflected in an affidavit prepared by Smith, 
R. Exh. 3 in the prior proceeding. 
7 The foregoing is established by testimony at the prior hearing. 
8 Ford did not deny giving this direction to Mulles. 
9 Although Norris denied making this report, Ford was not asked 
about it, and did not deny
 receiving it. I credit Russell who testified that 
this report was made in his presence. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD   156Although Ford had assumed office on January 13, his elec-
tion was, as noted above, challenged
 by Carter.  It was not until 
October 2 that he was finally assured that there would be no 
further challenge to his election.  On October 4, 2 days after 
this, he presented Smith w
ith a letter that states: 
 Due to the reduction in work in the office to the level where 

we can no longer justify maintaining the current staff level 
and consistent with our continuing efforts to reduce the Un-
ion™s operating costs, we regret 
to advise you that you will be 
laid off effective at the close of business today.  We will con-
tact you when these circumstances improve or if we need as-
sistance on a temporary or fill in basis. 
 Although Smith had heard rumors that she had been targeted 
for layoff, this was her only 
communication from management.  
Norris had not alerted her to the possibility of a layoff and the 

need to begin making any personal arrangements that might be 
necessary.  There was no notice to, or bargaining with the Un-
ion, regarding the decision to conduct a layoff. 
On October 11 Dean Haskett, president of the Union™s Local 
3695, hand carried a letter grieving Smith™s layoff to Ford.  It 
states: 
 This letter is to formally grieve the layoff of Betty Smith on 
October 4, 1996.  In your letter to Ms. Smith you state but do 
not justify ﬁreduction in work.ﬂ  What work left the office and 
when did it occur? You also 
claim of ﬁreducing operating 
costs.ﬂ  How can you justify the layoff of an office support 
employee when you have added an additional business agent 
since taking office as President of Local 71? 
 The Union demands that Ms. Smith be reinstated from layoff 
status and be made whole. 
 On receiving the letter, Ford read it and advised Haskett that 
he would respond.  By letter da
ted October 16 Ford advised the 
Union as follows:  Local 71 has not breached any obligations it may have to Ms. 
Smith.  The internal operations of this Local are not a matter 
of your union™s concern. 
 As we advised Ms. Smith on Oc
tober 4, 1996, when office 
work becomes available we will advise her.  I trust this re-
sponds to your letter of October 11, 1996. 
 Respondent provided the Union with no other information.  
There was no communication regarding the identity of any 
work that left the office. 
There is no probative evidence that the workload of the 
clerical employees in 1996 was any different than it had been in 
1995.  Respondent had employed f
our clerical employees since 
1985.  In late 1993 and early 1994, one of these clericals had 
been assigned to an organizational campaign.  Throughout all 
of 1995, there were four clerical
 employees, and this continued 
in 1996 until Smith was laid off on October 4.  Respondent™s 
members began receiving service from a health maintenance 
organization (HMO) in 1991 or 1992, and this reduced the 
number of insurance forms being processed in the office; how-
ever, this reduction began in 1994.  Contrary to Ford™s refer-
ence to a reduction in work, no documentary or other probative 
evidence reflects any decrease in clerical work in 1996 as op-
posed to 1995. 
Respondent did experience fina
ncial difficulties in 1996.  
Revenue from dues in 1996, as reflected on form LM-2, was 
$31,482 less than in 1995.  This resulted from a reduction in the 
number of dues paying members. 
 During the last quarter of 
1995 Respondent had received dues from an average of just 
over 3000 members.  In the first quarter of 1996, dues were 
received from an average of 2950 members, and this fell to 
2809 members during the second quarter of 1996.  This number 
increased to an average of 2877 members in the third quarter of 
1996, but fell slightly to 2861 du
ring the last quarter of 1996.  
Thus, the record establishes an
 overall average loss of over 100 
dues paying members. 
This evidence is not inconsiste
nt with figures compiled by 
former Business Agent Russell who, from documents he ob-
tained to assist him in presenting his case protesting his dis-
missal in June 1997, prepared an 
exhibit for his case that shows a net increase of some 392 members.  The documents presented 
by Respondent reflect dues receipts.  Members who are on 
layoff or who have obtained a wit
hdrawal card do not pay dues.  
Thus, although the membership total may have increased, dues 

paying membership did decrease in 1996. 
In early June, Norris requested that Green provide a list re-
flecting the number of members 
for whom dues were remitted 
from January through May.  The list reflects a decrease from 

3069 to 2767.  That list, however, 
is subject to misinterpreta-
tion.  Employers who check off du
es and then remit them to the 
Respondent do not always do so 
in a timely manner.  Thus, 
although the May figure shows that dues for only 2767 were 
remitted, the April figure of 2860 suggests that the 2767 is not 
an accurate reflection of dues 
paying members.  This conclu-
sion is confirmed by the June 
and July figures which reflect 
dues remitted for 2802 and 2992 members, respectively.  The 
record does not reflect any requ
est by Norris to obtain updated 
figures from Green for the months following May. 
Carter, as president of Res
pondent, had used a rough formula 
of one business agent for every 700 members.  During his ad-

ministration there had been five business agents, including 
himself.  He had, on various 
occasions, spoken to the member-ship of the need for Local 71 to continue organizing efforts in 
order to grow.  He had also cautioned that if Local 71 lost 
membership it might become necessary to lay off an office 
clerical and one of the five business agents. 
When Ford became president, all of the individuals serving 
as business agents under Carter, except for Norris, ceased their 
service.  Ford replaced them an
d hired a sixth business agent.  
Notwithstanding the decrease in dues receipts and the records 
reflecting a dues paying membership of less than 3000, Norris 
and Ford did not discuss laying 
off a business agent.  Rather, 
Norris told Ford that, ﬁWe had to get the facts and figures as to 
prove the decline in membership
, the financial status before 
laying off Smith.ﬂ  Although Ford may well have been ﬁcon-

stantly watching the financial report . . . to see what we could 
do to cut the costs,ﬂ there is no evidence that this accounted for 
the timing of the decision to lay off Smith.  He had been given 
figures in June reflecting a decrease in dues paying members, 
but he did not resort to reducing staff at that time.  He took no 
layoff action until after he was a
dvised that his election victory 
was not in jeopardy. 
C.  Analysis and Concluding Findings 
1.  The 8(a)(5) allegations 
The complaint alleges that Respondent violated Section 
8(a)(5) of the Act by laying off Smith without notice to, or 

bargaining with, the Union.  This allegation is, of course, de-
pendent on Case 11ŒCAŒ16927, which is presently pending 
 TEAMSTERS LOCAL 71 157before the Board.  Respondent™s obligation to bargain in the 
instant case is predicated on the finding in Case 11ŒCAŒ16927 
that the Union ﬁpresented a va
lid showing of interestﬂ on De-cember 15 and was recognized by Respondent.  If the Board 
adopts this finding, the Union wa
s, at all times relevant, the 
lawfully recognized Section 9(a) representative of the unit em-

ployees.  Insofar as Respondent de
sired to take any action that 
would affect the wages, hours, 
or working conditions of those 
employees, it had an obligation to
 take into account the repre-
sentation of these employees by the Union. 
Respondent, in 1996, experienced a decrease of $31,482 in 
revenue from dues, as compared 
to 1995.  Internal documents reflect that the revenue from 
dues was most markedly de-
creased during the first 5 months of 1996.  Ford, in his testi-

mony and in his letter to Smith, cites a reduction in work and 
the need to cut costs; however
, there is no probative evidence 
of any decrease in the clerical
 workload in 1996 as opposed to 
1995.  There was no notice to, or bargaining with the Union 
prior to Smith™s layoff.  The Union was notified by receipt of a 
copy of the letter given to Smith. 
The Board, in 
Lapeer Foundry & Machine
, 289 NLRB 952 
(1988), discussed economically motiv
ated layoffs and held that, 
under either of the analyses set out in 
Otis,10 an economically motivated decision to conduct a layoff was a mandatory subject 
of bargaining.  Thus, as the Bo
ard observed, when management 
confronts an economic problem w
ith a decision to lay off, ﬁthe 
decision to lay off turns on labor costs and must be bargained.ﬂ 
Id. at 953.  Regarding the alternative analysis, the Board stated 
that the cost savings resulting from a layoff were ﬁ[l]abor re-
lated considerationsﬂ that were ﬁamenable to resolutionﬂ 
through bargaining, and noted that
 the Union ﬁcan offer alterna-tives to the layoff, such as 
wage reductions, modified work 
rules, or part-time schedules.ﬂ Id. at 953Œ954. 
Despite the statement regarding a reduction in work in 
Ford™s letter to Smith, there is no probative evidence of any 
change in the workload of the clerical employees.  The only 
documentary evidence Ford relied on in deciding on a layoff 
were financial reports that reflected decreased dues receipts.  I 
find that whatever justification may have existed for a layoff, 
that justification was economic. 
 Consistent with applicable Board precedent, I find that Respondent was obligated to bar-
gain about its economic decision as well as the implementation 
of that decision.
11 I find that Respondent™s unilateral layoff of 
Smith violated Section 8(a)(5) of
 the Act.  Accordingly, and 
consistent with Lapeer Foundry and the more recent case of 
East Coast Steel, 317 NLRB 842 (1995), I will recommend that 
she be reinstated with backpay. 
Respondent, although it continues to maintain that the collec-
tive-bargaining agreement signed by Carter is not valid, ingen-
iously argues that, if the Board finds the collective-bargaining 
agreement is binding, it was privileged to lay off Smith under 
the terms of that agreement because Smith was the junior em-
ployee.  I disagree.  The contract
 provides that ﬁ[w]here there is 
a reduction in the work force the junior most employee(s) . . . 
will be laid off first.ﬂ  Thus, the contract addresses only the 
order of succession of layoffs, i.e., employees are to be laid off by 
seniority, not by qualifications, 
attendance, or 
management dis-                                                          
                                                           
10 Otis Elevator Co.
, 269 NLRB 891 (1984). 
11 I note that, despite records reflecting a decrease in dues paying 
membership and his stated concern about controlling costs, Ford con-
tinued to keep a sixth business agent on the payroll. 
cretion.  The decision to conduct a 
layoff is a separate issue.  In 
First National Maintenance Corp. v. NLRB
, 452 U.S. 666 
(1981), the Court discusses management decisions in three categories: management decision
s over which there is no duty 
to bargain; management decision
s, including ﬁthe order of suc-
cession of layoffs,ﬂ over which th
ere is a duty to bargain; and 
management decisions that invo
lve the elimination of jobs 
where bargaining over the decision is required when ﬁthe bene-
fit . . . [from bargaining] outweighs the burden placed on the 
conduct of the business.ﬂ  Id. at
 677.  Thus, the issue of who 
will be laid off, and in what order, is clearly separate from the 
issue of whether a respondent must 
resort to a layoff in the face 
of alleged economic problems.
12 I have found that, insofar as 
there was any justification for the layoff, the justification was 
economic.  There is no evidence 
or assertion that Respondent 
was engaged in a change in ﬁthe
 scope and directionﬂ of its 
enterprise.  Id.  Respondent does not cite, nor has my review 
disclosed, any management-rights
 clause or other provision in 
the contract that grants Responde
nt the privilege of unilaterally 
deciding to lay off employees. 
 Thus, I reject Respondent™s assertion that its action was permitted by the contract it has 
repudiated.13 In addition to the unilateral layoff of Smith, the complaint al-
leges two additional 8(a)(5) violations:  (1) the failure to proc-
ess the grievance the Union attempted to file on Smith™s behalf 
and (2) the failure to provide in
formation relating to reduction 
of work.  The decision in Case 11ŒCAŒ16927 finds that the 
Union and Respondent entered into a valid collective-
bargaining agreement which the Respondent, under the Ford 
administration, unlawfully repu
diated.  When the Union at-
tempted to file a grievance immediately following Smith™s 

layoff and requested information 
relating to the alleged reduc-
tion of work, Respondent advised the Union that ﬁ[t]he internal 
operations of this Local are not a matter of your union™s con-
cern.ﬂ  I find that Respondent™s denial of any obligation to ac-
cept grievances and its failure 
to respond in any way to the 
request for information constituted a continued repudiation of 
the collective-bargaining agreement.
14  The failure to process 
grievances and provide relevant information pursuant to a 
ﬁwholesale repudiation of a cont
ractual commitmentﬂ constitute 
violations of Section 8 (a)(5) of the Act.  
Indiana & Michigan 
Electric Co.
, 284 NLRB 53, 59 (1987). 
 12 See Sheraton Hotel Waterbury
, 312 NLRB 304, 309 (1993), a 
case involving a hotel™s layoff of employees following a decline in 
occupancy. Member Raudabaugh, in
 his concurring opinion, agreed 
that this economically motivated decision was a mandatory subject of 
bargaining. He specifically noted that
 the issue of the layoff itself was 
separate from the issue of the order of succession of the layoff. 
13 Ador Corp.
, 150 NLRB 1658 (1965), and the other cases cited by 
Respondent in support of this contention, all involved interpretation of 
management-rights clauses. There is no management-rights clause in 
the collective-bargaining agreement in
 this case. Even if there were 
such a clause, I would find that 
Respondent cannot be permitted to 
assert that its actions were privileged by a contract that it has repudi-

ated. 14 Respondent™s brief does not address Ford™s response to the Un-
ion™s attempt to file a grievance. It
 asserts that the information request 
was ﬁa rhetorical assertion agains
t Local 71™s actions.ﬂ I find nothing 
rhetorical in the information reque
st. The request seeks information 
regarding the identity of the reduction in work to which the letter laying 
off Smith refers, and the date
 of the alleged reduction. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD   1582.  The 8(a)(3) and (4) allegations 
The complaint, in addition to
 the 8(a)(5) allegations dis-
cussed above, also alleges the layo
ff of Smith as a violation of 
Section 8(a)(3) and (4) of the Act.  I have found that the Re-
spondent did suffer a reduction in dues receipts and that, prior 
to addressing this economic problem by laying off a clerical 
employee, Respondent was obligated
 to bargain with the Union 
in regard to its decision.  In
sofar as Respondent did not do so, but decided unilaterally to lay 
off Smith, it violated Section 
8(a)(5).  If the evidence establishes that Respondent selected 
Smith for layoff because of her union activity and testimony in 
a Board proceeding, Respondent will have also violated Section 
8(a)(3) and (4). 
Under the analytical framework of 
Wright Line,15 in order to establish a violation of Section 
8(a)(3) of the Act, the General 
Counsel must establish employ
ee union activity, employer 
knowledge of that activity, anim
us towards such activity, and 
adverse action taken against those involved in, or suspected of 

involvement in, that activity.  
There is no question that Smith 
engaged in union activity and 
that Respondent was aware of 
that activity. 
The record establishes that 
Respondent was determined to 
rid itself of Betty Smith.  The issue is whether that determina-
tion resulted from animus toward
s employee Section 7 activity 
and whether Respondent™s selection of Smith for layoff was 
motivated by that animus.  Th
e General Counsel has not estab-
lished, by a preponderance of the 
evidence, that animus towards 
employee Section 7 activity motivated Respondent.  The com-
plaint contains no 8(a)(1) allega
tion, and the testimony does not 
reflect animus towards Section 
7 activity.  Respondent™s legal 
position in Case 11ŒCAŒ16927, in which it contends that 
Carter™s recognition of the Un
ion was improper and that the 
contract is not valid, does not constitute animus. 
Ford and Norris discussed gettin
g rid of Smith from the min-
ute the Ford administration took office; however, there is no 
evidence that this intention was in retaliation for Section 7 ac-
tivity.  The General Counsel argu
es that animus 
is established 
by the testimony of Mulles and Russell who testified that com-
ments relating to getting rid of Smith were made in the same 
conversation as discussion of 
the collective-bargaining agree-
ment, an agreement that followed negotiations in which Smith 
had been involved.  Mulles reca
lled one conversation in which 
there had been speculation about 
Smith, Wright, and Carter all 
being involved with the contract
; however, getting rid of Smith 
had been mentioned before this conversation turned to the con-
tract.  After the contract was mentioned, Mulles recalled only 
that Ford stated that he believed the contract was not legal.  In 
April or May, and again in June, Ford was seeking to lay off 
Smith, rather than terminate her because he believed termina-
tion would violate the collective-
bargaining agreement.  I find 
that this strategy reflects Fo
rd™s desire to avoid unnecessary 
legal repercussions if Respondent 
was not successful in its chal-
lenge to the contract.  It does not reveal animus towards union 
activity.  Indeed, it appears that Ford™s initial plan to terminate 
Smith immediately on assuming o
ffice was foiled by her union 
activity. 
Contrary to the General Counsel™s contention that Respon-
dent™s animus was towards Sec
tion 7 activity, I find that Re-
spondent™s animus was towards Smith™s intraunion activity, 
specifically her support of, and act
ivities on behalf of Carter.  
                                                          
                                                           
15 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981). 
Russell testified that Ford and 
Norris began discussing getting 
rid of Smith ﬁthe minute we [t
he Ford administration] took 
office.ﬂ16  Ford™s conversation with Mulles reveals that Ford 
was not concerned about the cont
ract because he believed that 
Carter did not have the authority to sign it.  What did concern 

him was that Smith ﬁwas the eyes and the ears inside the office 
for Sam Carter.ﬂ  Ford had Mulles
 monitor Smith to assure that 
she did not disturb Green™s desk
 on March 15, an action that 
reveals no concern about Section 7 activity, but significant 
concern about intraunion activity. 
 In a later conversation, Nor-
ris reported, in the presence of 
Russell, that Ford should not lay 
off Smith at that time, ﬁ[I]t™s too early . . . it would look politi-

cal if we laid her off this s
oon.ﬂ  Retaliation for engaging in 
Section 7 activity was not mentione
d.  I find that the ﬁpoliticalﬂ 
reference refers to intraunion activity.  This finding is con-
firmed by the evidence that Ford did not proceed with a layoff, 
despite the financial reports he 
had seen, until October 4, the 
first Friday after he learned that Carter™s challenge to his elec-

tion had been finally rejected by Teamster™s president, Carey. 
Intraunion activity is not Section 7 activity.  Thus, it is not 
protected by the Act.  
Retail Clerks Local 770
, 208 NLRB 356, 
357 (1974).  In 
Hoytuck Corp.
, 285 NLRB 904 (1987), the 
Board specifically noted the distinction between cases in which 
employees engage in concerted activity on behalf of a supervi-
sor who has an impact on employee working conditions and 
ﬁcases in which employee concerted activity is designed solely 

to effect or influence changes in the management hierarchy.ﬂ  
Id. at fn. 3.  Although the Board™s language in both those cases 
relates to activities on behalf of
 challengers, I perceive no dif-
ference in intraunion activity engaged in on behalf of incum-
bents rather than challengers.  My reading of 
Retail Clerks 
and 
Hoytuck is that the Board does not consider intraunion activity, 
whether it be engaged in on behalf of a challenger or incum-
bent, to be protected or union acti
vity within the meaning of the 
Act.  In these circumstances, 
I cannot find a violation of Sec-
tion 8(a)(3) of the Act. 
Regarding the 8(a)(4) allegation, the credited evidence estab-
lishes that Respondent wanted to
 get rid of Smith because of 
her intraunion activities on behalf of Carter in January when the 
Ford administration took office.  The charge in Case 11ŒCAŒ
16927 was not filed until March 12.  Smith testified on July 25.  
No statement was made to her re
lating to her having testified.  
In considering the record in accordance with 
Wright Line
,17 I find no evidence that Respondent bore animus towards em-
ployees who participated in Board proceedings, nor is there any 
evidence that Smith™s partic
ipation in Case 11ŒCAŒ16927 had 
any effect on Respondent™s treatm
ent of her.  There is no evi-
dence that Respondent 
discriminated against Smith in violation 
of Section 8(a)(4) of the Act. 
CONCLUSION OF LAW 
By laying off an employee without notice to, or bargaining 
with the Union, and by failing and refusing to process griev-
ances and provide relevant in
formation, Respondent has en-
gaged in unfair labor practices 
affecting commerce within the 
 16 There was no mention of Smith™s S
ec. 7 activity in regard to this 
stated intention. Accepting this test
imony as literal, rather than figura-
tive, Ford was not aware of Carter™s execution of the contract the min-
ute he assumed office. 
17 The Board utilizes the 
Wright Line
 analysis in 8(a)(4) cases. 
Tay-lor & Gaskin
, Inc., 277 NLRB 563 fn. 2 (1985). 
 TEAMSTERS LOCAL 71 159meaning of Section 8(a)(1) and (5) and Section 2(6) and (7) of 
the Act. 
REMEDY Having found that Respondent has engaged in certain unfair 
labor practices, I find that it must 
be ordered to cease and desist 
and to take certain affirmative action designed to effectuate the 

policies of the Act. 
The Respondent having unlawfully 
laid off an employee, it 
must offer her reinstatement and 
make her whole for any loss of 
earnings and other benefits, computed on a quarterly basis from 

date of layoff to date of prope
r offer of reinstatement, less any 
net interim earnings, as prescribed in 
F. W. Woolworth Co.
, 90 NLRB 289 (1950), plus interest as computed in 
New Horizons 
for the Retarded
, 283 NLRB 1173 (1987).
18 On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
19 ORDER The Respondent, Teamsters Local Union No. 71 a/w Interna-
tional Brotherhood of Teamsters, AFLŒCIO, Charlotte, North 
Carolina, its officers, agents, successors, and assigns, shall 
1.  Cease and desist from 
(a) Laying off employees without first giving notice and af-
fording the opportunity to bargain in good faith over the deci-

sion and its effects to the Communications Workers of Amer-ica, AFLŒCIO as the exclusive bargaining representative of 
employees in the following unit: 
 All clerical and maintenance employees employed by Re-
spondent at its Charlotte, North 
Carolina facility, but exclud-
ing business agents, guards, and supervisors as defined in the 

Act. 
 (b) Refusing to bargain with the Communications Workers of 
America, AFLŒCIO, by refusing to process grievances and by 
refusing to furnish the Union with information that is relevant  
                                                          
                                                           
18 In Case 11ŒCAŒ16927, Respondent excepted to the findings that 
the Union represents the unit employees and that Respondent and the 
Union executed a valid and binding 
collective-bargaining agreement. 
Insofar as the Union is the exclus
ive bargaining representative of the 
unit employees, the remedy I have recommended, in accordance with 
Lapeer Foundry
, will not be affected by 
whatever finding the Board 
makes regarding the validity of the contract since, contrary to Respon-

dent™s argument, the contract does 
not give Respondent the unilateral 
right to lay off employees. As disc
ussed above, the decision to lay off 
employees is separate from the dete
rmination of the order in which a 

layoff is to be conducted. 
19 If no exceptions are filed as 
provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the findings, conclusions, and recom-
mended Order shall, as provided in Sec. 102.48 of the Rules, be 
adopted by the Board and all objections to them shall be deemed 

waived for all purposes. 
and necessary to its function as the exclusive bargaining repre-
sentative of the employees in the foregoing appropriate unit.
20 (c) In any like or related manner interfering with, restraining, 
or coercing employees in the exercise of the rights guaranteed 
them by Section 7 of the Act. 
2.  Take the following affirmative action necessary to effec-
tuate the policies of the Act. 
(a) Within 14 days from the date of this Order, offer Betty 
Smith full reinstatement to her former job or, if that job no 
longer exists, to a substantiall
y equivalent position, without 
prejudice to her seniority or any other rights or privileges pre-
viously enjoyed. 
(b) Make Betty Smith whole for any loss of earnings and 
other benefits suffered as a result
 of her unilateral layoff in the 
manner set forth in the remedy section of the decision. 
(c) Preserve and, within 14 days of a request, make available 
to the Board or its agents for examination and copying, all payroll 
records, social security payment records, timecards, personnel 
records and reports, and all other 
records necessary to analyze the 
amount of backpay due under the terms of this Order. 
(d) Within 14 days after service by the Region, post at its un-
ion office in Charlotte, North Carolina, copies of the attached 
notice marked ﬁAppendix.ﬂ
21 Copies of the notice, on forms 
provided by the Regional Direct
or for Region 11, after being signed by the Respondent™s author
ized representative, shall be 
posted by the Respondent imme
diately on receipt and main-
tained for 60 consecutive days in
 conspicuous places including all places where notices to employees are customarily posted.  
Reasonable steps shall be taken by the Respondent to ensure 
that the notices are not altered, defaced, or covered by any other 
material.  In the event that, during the pendency of these pro-
ceedings, the Respondent has gone out of business or closed the 
facility involved in these pr
oceedings, the Respondent shall 
duplicate and mail, at its own expe
nse, a copy of the notice to 

all current employees and former employees employed by the 
Respondent at any time since December 5, 1996. 
(e) Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
IT IS FURTHER ORDERED that 
the complaint is dismissed 
insofar as it alleges 
violations of the Act not specifically found. 
 20 Testimony at the hearing included discussion of the work per-
formed by the clerical employees. It appears that no documentary evi-
dence that would be responsive to the Union™s information request 
exists. Thus, consistent with Respondent™s argument in its brief, the 
Union has obtained the information that
 is available, and there is no 
need for an affirmative order. 
International Paper Co.
, 319 NLRB 
1253, 1264 (1995). 
21 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
